Case 2:19-cv-03365-DRH-SIL Document 55-7 Filed 05/11/20 Page 1 of 3 PagelD #: 1041

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

CENTRAL ISLIP DIVISION

APTIVE ENVIRONMENTAL, LLC, §
§
Plaintiff, §
v. §
§

VILLAGE OF EAST ROCKAWAY, § No. 2:19-cv-03365-SJF-SIL
NEW YORK, §
Defendant. :
§
§

 

PLAINTIFF’S NOTICE OF CROSS-MOTION FOR SUMMARY JUDGMENT

 

PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, L.R. 56.1
Statement of Material Facts, Declaration and exhibits attached thereto, the documents on file in
this action, and such other arguments or evidence that may be presented on Reply or at a hearing
on this matter, Plaintiff Aptive Environmental, LLC, by its undersigned attorneys, will and hereby
does move this Court, before the Hon. Sandra J. Feuerstein, United States District Judge for the
Eastern District of New York, 100 Federal Plaza, Central Islip, New York, 11722, as soon as
counsel can be heard, for an order under Rule 56 granting summary judgment in Plaintiff's favor,

in the following manner:

(1) Judgment as a matter of law that the $200 solicitation fee of the Village of East
Rockaway, New York (the “Village”), found at §§ 171-3 and 171-5(A) of the
Village Code, violates the First Amendment rights of Aptive, others similarly
situated, and Village residents, both facially and as applied; and

(2) | A permanent injunction barring enforcement of the $200 Solicitation Fee found at
§§ 171-3 and 171-5(A) of the Village Code.

Dated: March 31, 2020 Respectfully submitted,
Case 2:19-cv-03365-DRH-SIL Document 55-7 Filed 05/11/20 Page 2 of 3 PagelD #: 1042

Daniel E. DeCicco, Esq.

DARGER ERRANTE YAVITZ & BLAU LLP
116 East 27" Street at Park Avenue

New York, NY 10016

(212) 452-5300

/s/ Kent D. Krabill

Kent D. Krabill, admitted pro hac vice
Texas Bar No. 24060115
kkrabill@lynnllp.com

Samuel Clinton Cowan, admitted pro hac vice
Texas Bar No. 24109760
ccowan@lynnllp.com

LYNN PINKER COX & HURST, LLP
2100 Ross Avenue, Suite 2700

Dallas, Texas 75201

(214) 981-3800

Attorneys for Plaintiff
Aptive Environmental, LLC
Case 2:19-cv-03365-DRH-SIL Document 55-7 Filed 05/11/20 Page 3 of 3 PagelD #: 1043

CERTIFICATE OF SERVICE
I hereby certify that on March 31, 2020, a true and correct copy of the above and foregoing
was served on all counsel of record via email, and a cover letter filed on ECF, in compliance with

the Court’s Individual Rule 4(B).

/s/ Kent D. Krabill
Kent D. Krabill
